Title: From Benjamin Franklin to Dumas, 9 May 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, May 9th. 1779.
I received yours with a Copy of the Resolution of the 26th past which gave me a great deal of Pleasure. If one Nicholas Davis, who lodges in the Warmoes Straat Amsterdam, at the House of Jan Hendrik Consé, should apply to you for Assistance as an American, I desire you to take no Notice of him for he has already cheated us of considerable Sums.
I am ever, Yours affectionately
B Franklin
M. Dumas.
 
Addressed: A Monsieur / Monsieur Dumas / le Hage / Holland
Endorsed: Passy 9e. May 1779 S.E. Mr. Franklin
